Citation Nr: 0609335	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The service medical records document a right shoulder 
injury in service in 1967, but show no further complaints or 
treatment related to either shoulder thereafter, and reflect 
that there was no clinical abnormality of either shoulder 
reported on the 1971 separation examination report.

2.  The veteran's currently diagnosed right and left shoulder 
disorders have been etiologically linked by competent medical 
evidence to his post-service occupation with the U.S. Postal 
Service, where the veteran was employed for over 30 years.

3.  Current hearing loss is manifested by Level II auditory 
acuity in the left ear, and Level IV auditory acuity in the 
right ear.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant before the adjudication of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied, 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

In August 2002 and May 2005 letters implementing VA's duty to 
notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claims, and what the veteran's own 
responsibilities were in accord with the duty to assist.  
This letter also provided full notice as to the VCAA's 
provisions.  In addition, the veteran was advised by a 
September 2002 rating decision, December 2002, and December 
2004 Statements of the Case, and Supplemental Statement of 
the Case most recently issued in July 2005 and September 
2005, of the pertinent law and what the evidence must show in 
order to substantiate the claims.  All such notices provided 
by VA must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Private and 
VA medical records are on file and VA evaluations were 
conducted in 2003 and 2005.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Facts, Law, and Analysis

Service medical records indicate that in September 1967, the 
veteran was involved in a motor vehicle accident, striking 
his right shoulder and chest, following which he complained 
of pain.  Superficial abrasions on the right shoulder were 
noted, and X-ray films of the right shoulder were 
unremarkable.  The records also show complaints of right ear 
hearing loss and a history of acoustic trauma due to an 
explosion.  The January 1971 separation examination reported 
that clinical evaluation of the upper extremities was normal, 
and that high frequency hearing loss was noted.   

An August 1971 VA examination report shows that evaluation of 
the musculo-skeletal system was normal.   

Service connection for right ear hearing loss was granted in 
a September 1971 rating decision, at which time a 
noncompensable evaluation was assigned.  It appears that 
service connection for bilateral hearing loss was established 
in a 1978 rating action, at which time a noncompensable 
evaluation continued to be assigned.  

In July 2002, the veteran filed service connection claims for 
bilateral shoulder disorders, and an increased rating claim 
for bilateral hearing loss. 

Private medical records show that the veteran was seen in 
July 2000 for complaints of left shoulder pain, diagnosed as 
arthritis.  Complaints of painful joints and shoulder 
problems were also documented in May 2002, at which time 
arthritis was again diagnosed.

A VA audiological examination was conducted in September 
2002.  The veteran gave a 35-year history of decreased 
hearing acuity, worse in the right ear.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
80
80
LEFT
15
10
15
45
45

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz (Hz) frequencies was 60 in the 
right ear and 29 in the left ear.  Speech audiometry revealed 
speech recognition ability of 58 percent in the right ear and 
92 percent in the left ear.  Moderately severe to severe high 
frequency sensorineural hearing loss at 2,000 to 4,000 Hz in 
the right ear and a moderate high frequency sensorineural 
hearing loss in the left ear, was diagnosed.

A VA examination for ear disease was also conducted in 
September 2002, which resulted in a diagnosis of bilateral 
hearing loss with tinnitus, which was notd to be at least as 
likely as not secondary to exposure to excessive noise during 
the veteran's military career.

Private medical records of Dr. A. indicate that in February 
2003, MRI testing of the shoulders was undertaken.  A history 
of and old right shoulder injury and left and right shoulder 
pain was noted.  MRI testing of the right shoulder revealed a 
partial tear of the supraspinatus tendon with small distal 
segment complete tear without evidence of muscle retraction, 
and degenerative changes of the acromioclavicular joint with 
inferior spurring.  MRI testing of the left shoulder revealed 
a partial tear of the undersurface of the supraspinatus 
tendon with a short complete tear of the distal supraspinatus 
tendon.  

In a February 2003 medical opinion authored by Dr. A., he 
stated that the veteran had reported to him that in September 
1967 while serving in the military, he had been involved in a 
motor vehicle accident.  Dr. A. documented the veteran's 
(current) complaints of bilateral shoulder pain and 
limitation of motion, and the MRI findings.  Dr. A. opined 
that the current clinical findings could be the result of the 
accident in service.

A VA examination of the joints was conducted in September 
2003, and the claims folder was reviewed.  The examiner noted 
the veteran's history of a car accident in the military in 
1967, injuring the right shoulder and chest, resulting in 
findings of superficial abrasions of the right shoulder and 
unremarkable X-ray films.  It was noted that the remainder of 
the service medical records were negative for medical care 
and complaints of continued right shoulder pathology or for 
left shoulder pathology or injury.  The veteran reported that 
from 1971 forward he had experienced pain in the shoulders, 
which he treated with Aspirin.  He indicated that he first 
sought treatment in 1994, from Dr. A.  He stated that he 
worked for the U.S. Postal Service (USPS), boxing, carrying, 
and sorting mail from 1971 to 2002, when he retired.  

The September 2003 examination findings included hypertrophic 
changes in the right and left acromioclavicular joints.  
Diagnoses of left shoulder impingement with rotator cuff 
arthropathy and surgical intervention (2003); and impingement 
of the right shoulder and (MRI 2003) partial tear of the 
supraspinatus tendon with small distal segment complete tear 
without evidence of muscle retraction.  The examiner 
concluded that the veteran's current shoulder disorders were 
not sustained on active duty secondary to the motor vehicle 
accident.  The examiner explained that the veteran's post-
service occupation, as a USPS worker carrying, sorting, and 
lifting mail for over 30 years, strongly correlated with the 
bilateralism of the shoulder conditions; and opined that his 
shoulder problems appeared to be occupationally induced.

VA medical records show that an audiological examination was 
conducted in August 2003.  The veteran gave a history of 
acoustic trauma in service, including a head injury in 1967, 
and requested hearing aids.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
65
85
80
LEFT
20
25
35
55
50

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hz frequencies was 68 in the right ear 
and 41 in the left ear.  Speech audiometry revealed speech 
recognition ability of 52 percent in the right ear and 76 
percent in the left ear.  Mild to severe sensorineural 
hearing loss in the right ear, and minimal to moderate 
sensorineural hearing loss in the left ear, was diagnosed.

An October 2003 record reflects that hearing aids were fitted 
and issued.

The veteran underwent a private audiological evaluation in 
May 2005.  At that time, average puretone air conduction 
thresholds for the 1000, 2000, 3000, and 4000 Hz frequencies 
were 73 in the right ear and 54 in the left ear.  Speech 
audiometry revealed speech recognition ability of 32 percent 
in the right ear and 28 percent in the left ear.  The 
examiner specifically reported that the veteran's responses 
during the evaluation were poor and inconsistent (multiple 
false negatives), and that he exhibited labored responses to 
speech testing even though he could carry on a normal 
conversation without his hearing aids.  The examiner stated 
that the validity of the evaluation had been compromised and 
was considered questionable.

A VA audiological evaluation was conducted in August 2005 and 
the claims folder was reviewed.  Testing revealed that 
average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hz frequencies was 63 in the right ear 
and 33 in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 84 
percent in the left ear.  Moderately severe to severe high 
frequency sensorineural hearing loss at 2000 to 4000 Hz in 
the right ear and a moderate high frequency sensorineural 
hearing loss at 3000 and 4000 Hz in the left ear, was 
diagnosed.  Inter-test consistency was described as good for 
the right and left ears.  

A.  Service Connection - Bilateral Shoulder Disorders

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Moreover, the law provides that a veteran shall be granted 
service connection for certain specific disorders, including 
arthritis, although not otherwise established as incurred in 
service, if such disease is manifested to a 10 percent degree 
within one year following service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The veteran maintains that his currently claimed shoulder 
disorders are attributable to service, due to an automobile 
accident which occurred in 1967.  There is no question that 
the record contains currently diagnosed shoulder disorders.  
A VA examination report of 2003 documents diagnoses of left 
shoulder impingement with rotator cuff arthropathy and 
surgical intervention (2003); and impingement of the right 
shoulder and (on MRI in 2003) partial tear of the 
supraspinatus tendon with small distal segment complete tear, 
without evidence of muscle retraction.

In this case the evidence in favor of the claim consists of a 
February 2003 medical opinion offered by Dr. A. and the 
veteran's statements and contentions regarding an etiological 
relationship between his currently claimed shoulder disorders 
and service.    

With respect to Dr. A.'s opinion, factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and military medical history, and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  It is clear that the 
findings and opinion made in the 2003 report by Dr. A. were 
made in spite of total and complete lack of any complaints, 
treatment, or diagnoses related to the shoulders during, at 
minimum, a period of more than 20 years between 1972 and 
1994.  Dr. A. himself indicated that his opinion was based 
solely upon the veteran's self-reported history of an 
accident in service, and it is therefore apparent that he did 
not review the service medical records or claims folder in 
providing that opinion.  Moreover, there was no discussion of 
the veteran's post-service employment with the USPS from 
1971-2002 and its impact on his claimed shoulder 
disabilities.  The Board is not bound to accept a medical 
opinion when it is based exclusively upon the recitation of 
history by a claimant.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

Moreover in 2003, Dr. A. merely opined that current clinical 
findings related to the shoulder could be the result of the 
accident in service.  The use of the words "possible", 
"may" or "can be", as in this case, makes a doctor's 
opinion speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Therefore, the Board finds 
Dr. A.'s opinion to be of low probative value due to both its 
speculative nature and its reliance upon the veteran's 
reported history, as opposed to the review of the claims 
folder and service medical records, in rendering that 
opinion.

The only other evidence supportive of the veteran's claim 
consists of his own statements and contentions to the effect 
that he has had shoulder pain and symptoms since the 1967 
accident in service, from which he now believes an 
etiological relationship exists between service and the 
currently manifested shoulder disorders, for which he 
initially sought treatment from Dr. A. in 1994.  The Board 
appreciates the sincerity of the appellant's belief in the 
merits of his claim.  However, the Board is not permitted to 
reach medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Similarly, it is well 
established that, as a layman, the veteran is not considered 
capable of opining on matters requiring medical knowledge.  
See Moray v. Brown, 5 Vet. App. 211 (1993).

The Court has established that symptoms, not treatment, are 
the essence of continuity of symptomatology.  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
large gap in the evidence of treatment from the sole entry 
related to right shoulder symptomatology in 1967 until the 
earliest documented post-service complaints related to the 
shoulders in 2000, or even the earliest reported post-service 
shoulder treatment reported by the veteran to have begun in 
1994.  In essence, the veteran's assertions of continuity and 
chronicity of shoulder problems are unsupported.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

The evidence against the claim consists of the service 
medical records themselves, which reflect that the veteran 
suffered an acute injury of the right shoulder (primarily 
manifested by lacerations) during service in 1967 as the 
result of an automobile accident.  Subsequently, throughout 
the remainder of service, the records, including the 1971 
separation examination report, are negative for any 
complaints, treatment, or diagnosis relating to either 
shoulder.  There was no diagnosis of arthritis of the 
shoulder in service, within the first post-service year or 
for more than 20 years thereafter.  As previously mentioned, 
the first reported post-service treatment of the shoulders 
did not occur until 1994, more than 20 years after service.  
The Board notes that the fact that the shoulder disorders are 
bilateral in this case, is significant, inasmuch as there was 
absolutely no left shoulder injury or pathology noted during 
service or for decades thereafter.

The Board believes that the most probative evidence in this 
case consist of the 2003 VA examination report and opinion.  
The report reflects that the service medical records and 
claims folder were reviewed and a significant amount of 
factual information was obtained from the veteran himself.  
The VA examiner opined that  the veteran's current shoulder 
injury was not sustained on active duty secondary to the 
motor vehicle accident, in light of lack of any shoulder 
pathology shown in service after 1967 or for many years 
thereafter.  The examiner explained that the veteran's post-
service occupation, as a USPS worker whose job 
responsibilities included carrying, sorting, and lifting mail 
for over 30 years, strongly correlated with the bilateralism 
of his shoulder disorders; and opined that his shoulder 
problems appear to be occupationally induced.  

The most probative evidence in this case militates against an 
etiological relationship between service, to include the 1967 
automobile accident, and the currently claimed bilateral 
shoulder disorders.  In sum, this is a case where the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, entitlement to service 
connection for right and left shoulder disorders must be 
denied.

B.  Increased Rating - Bilateral Hearing Loss

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The assignment of disability ratings for impairment of 
hearing acuity is derived by the application of the Rating 
Schedule to the numeric designations assigned, after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, the Rating Schedule was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25,202-210 (1999), now codified at 38 
C.F.R. §§ 4.85-4.87 (2005).  The veteran filed his claim in 
July 2002, and accordingly, only the amended provisions are 
applicable to his hearing loss claim.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral defective hearing 
warrants a compensable disability rating.  His service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The Rating Schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85 
(2005).

The provisions of 38 C.F.R. § 4.86 apply to exceptional 
patterns of hearing impairment.  When the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hz) is 55 decibels or more, Table VI or Table VIA is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2005).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz, Table VI or Table VIA is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral. 38 
C.F.R. § 4.86(b).  However, an exceptional pattern of hearing 
impairment as defined under 38 C.F.R. § 4.86, is not shown in 
this case and therefore, those provisions are not applicable.

The most reliable and probative evidence of record consists 
of the VA audiological test results of August 2005, and this 
also represents the most current evidence of record.  
Evaluating the 2005 VA audiological test results, the Board 
finds that when the pure tone threshold average (63) and the 
speech recognition score (80) for the right ear are applied 
to Table VI (Numeric Designation of Hearing Impairment Based 
on Pure Tone Threshold Average and Speech Discrimination), 
the numeric designation of hearing impairment is IV.  When 
the pure tone threshold average (33) and speech recognition 
score (84) for the left ear are applied to Table VI, the 
numeric designation of impairment is II.  When the numeric 
designations for the right and left ears are applied to Table 
VII (Percentage Evaluation for Hearing Impairment-Diagnostic 
Code 6100), the percentage of disability for hearing 
impairment is 0 percent and an increased rating is not 
warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board acknowledges that audiological testing conducted in 
May 2005 and August 2003 showed greater hearing deficit than 
that shown by the August 2005 VA testing.  However, the May 
2005 test results are considered unreliable, inasmuch as the 
examiner specifically reported that the veteran's responses 
during the evaluation were poor and inconsistent (multiple 
false negatives), and concluded that the validity of the 
evaluation had been compromised and was considered 
questionable.  The August 2003 testing was conducted for the 
purpose of the issuance of hearing aids which were 
subsequently fitted and issued later in 2003.  However, that 
testing did not include a controlled speech discrminiation 
test (Maryland CNC) as required for the evaluation of hearing 
impairment under 38 C.F.R. § 4.85.  Moreover, even if the 
provisions of 38 C.F.R. § 4.85(c) were applicable to the 
claim, warranting the evaluation of hearing impairment based 
only on puretone threshold average under 38 C.F.R. § 4.85, 
Table VIA, the August 2003 VA test results would yield a 
noncompensable evaluation.  

The only other pertinent evidence of record, consisting of 
the 2002 VA audiological results, revealed that average 
puretone air conduction thresholds for the 1000, 2000, 3000, 
and 4000 Hz frequencies was 60 in the right ear and 29 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 58 percent in the right ear and 92 percent in the 
left ear.  Those findings comport with Level I auditory 
acuity in the left ear, and Level VII auditory acuity in the 
right ear, warranting the assignment of a noncompensable 
evaluation.

As noted above, the evaluation of hearing loss is reached by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann, 3 Vet. App. at 349.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  As consistently 
shown by reliable audiological testing conducted from 2002 to 
2005, the veteran's degree of bilateral hearing loss fails to 
meet the standards for a compensable evaluation.  The 
preponderance of the evidence is therefore against a 
compensable evaluation for bilateral hearing loss.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


